Lewis, J.
The evidence in the present case warranted the court in instructing the jury on the subject of voluntary manslaughter, and was amply sufficient to support the verdict convicting the accused of that offense. The charge upon reasonable fears was a correct presentation of the law on that subject, and the other charges complained of were free from error and appropriate to the issues involved. It does not for any reason appear that the court erred in refusing to grant a new trial.

Judgment affirmed.


All the Justices concurring.

Conviction of manslaughter. Before Judge Felton. Bibb superior court. June 20, 1901.
John B. Cooper, for plaintiff in error.
William Brunson, solicitor-general, contra.